Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Schmidt on 1/20/21.

The application has been amended as follows: 
In the claims:
Claim 2:
-- wherein the supplying of the spacer to be adhered to the planar substrate, comprises: a. unwinding a length of spacer material from a spool of spacer material; b. straightening the length of spacer material that has been unwound from the spool; c. defining a first notch at the first spacer corner, a second notch at the second spacer corner, and a third notch at the third spacer corner; --
Claim 3:
-- The method of claim 1, wherein the applying of the adhesive to the spacer further comprises applying the adhesive to a first side of the spacer and to a second side of the spacer. --

Claim 4:
-- The method of claim 1, wherein the aligning of the first end of the spacer with the first corner of the planar substrate results in the first end of the spacer being adjacent to or inset from the first corner of the planar substrate. --

Claim 5: 
-- The method of claim 1, wherein the rotating of the planar substrate and one of the first adhered portion, the second adhered portion, the third adhered portion, o. --

Claim 6:
-- The method of claim 1, wherein the applying of the adhesive to the spacer at least partially overlaps in time with feeding the spacer and the planar substrate between the front carriage and the rear carriage. --

Cancel claims 7, 8 and 11-19.




Allowable Subject Matter
Claims 1-6, 9, 10 and 20 are allowed for the reasons detailed in the Non-Final rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748